                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

HOWARD JORDAN, JR.,                      )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )            CV418-171
                                         )
PENNY HAAS FREESEMANN,                   )
et al.,                                  )
                                         )
      Defendants.                        )


         ORDER AND REPORT AND RECOMMENDATION

      Proceeding pro se and in forma pauperis, Howard Jordan, Jr., brings

this 42 U.S.C. § 1983 action against various state agencies and officials

involved in his arrest and prosecution. 1 Doc. 1. The Court granted his

request to pursue his case in forma pauperis (IFP), doc. 3, and he returned

the necessary forms. Docs. 5 & 6. The Court now screens the Complaint

pursuant to 28 U.S.C. § 1915A, which requires the immediate dismissal of

any pro se complaint that fails to state at least one actionable claim. 2


1
   In his Complaint, Jordan names Judge Penny Haas Freesemann and Sheriff John
Wilcher. Doc. 1 at 4. In his Amended Complaint, Jordan adds the Georgia State Patrol,
the State of Georgia, the Superior Court, and state trooper Zach Montano. Doc. 4 at
1.
2
 Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
      Jordan was arrested on October 6, 2017, after Officer Montano

“said” he failed to pull over for speeding. Doc. 1 at 5. He’s been in

Chatham County Jail since his arrest, and complains that in two separate

hearings Defendant Judge Freesemann has “refused to correct this

wrong.” Id. Sheriff Wilcher, too, holds him against his will in collusion

with the Judge. Id. He seeks immediate release and damages for his

“mental anguish,” and suggests a lien be placed on defendants’ assets until

he has “been compensated and vindicated.” Id. at 6.

      Liberally construed, plaintiff’s Complaint implicates false arrest or

false imprisonment, constitutional torts which afford a remedy for

detention without legal process. See Wallace v. Kato, 549 U.S. 384, 389

(2007) (a false arrest claim based on a warrantless arrest is “a species” of

a false imprisonment claim). “A warrantless arrest without probable

cause violates the Fourth Amendment and forms the basis for a section

1983 claim.” Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996) (cite

omitted). Further, “[a] detention on the basis of a false arrest presents a


allegations in the Complaint are taken as true and construed in the light most
favorable to the plaintiff. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011).
Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(discussing a Rule 12(b)(6) dismissal).




                                         2
viable section 1983 action” for false imprisonment. Id. at 1526. The

elements of such a claim combine “the elements of common law false

imprisonment,” which include “(1) an intent to confine, (2) acts resulting

in confinement, and (3) consciousness of the victim of confinement or

resulting harm,” and an allegation that the imprisonment resulted in a

violation of the plaintiff’s due process rights under the Fourteenth

Amendment. Id. at 1526, 1526 n. 2.

     The Court has an obligation to liberally construe pro se pleadings.

See, e.g., Estelle v. Gamble, 429 U.S. 97, 106 (1976); Gilbert v. Daniels, 624

F. App’x 716, 717 (11th Cir. 2015) (“We liberally construe the pleadings of

pro se parties. . . .”) (citing Campbell v. Air Jamaica Ltd., 760 F.3d 1165,

1168 (11th Cir. 2014). It also has an obligation to take a Complaint’s

allegations as true, at the screening stage. See supra n. 2. Abiding by

those obligation, if not stretching them to their breaking point, the Court

will construe Jordan’s allegation that “Montano said that[ ] the reason I

was being detained was because I didn’t pull over[ ] when he tried to stop

me from speeding,” doc. 1 at 5 (emphasis added), to allege that the asserted

reasons for his arrest were false. Further, the Court will construe his

allegation that he was arrested after a traffic stop to imply that he was not



                                      3
arrested pursuant to a warrant. Id. Given that (very) liberal construction,

the Court concludes that Jordan has adequately alleged a false arrest claim

against Officer Montano.

     The false imprisonment claim against Sheriff Wilcher, however, fails

no matter how liberally the Court construes Jordan’s allegations. In

addition to the substantive elements, § 1983 claims require an allegation

of a causal connection between a defendant’s acts or omissions and the

alleged constitutional deprivation. See Zalter v. Wainwright, 802 F.2d 397,

401 (11th Cir. 1986).    Such claims cannot be based upon theories of

respondeat superior or vicarious liability. See Polk Cnty. v. Dodson, 454

U.S. 312, 325 (1981); Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.

658, 691 (1978); Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

Jordan’s Complaint does not include any allegation connecting Sheriff

Wilcher to his allegedly tortious arrest and confinement. The closest he

comes is his completely conclusory allegation that Wilcher, “in collusion

with Judge . . . Freesemann[, and] for their own personal interests”

detained him. Doc. 1 at 5. That’s not enough to state a claim. See, e.g.,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,



                                    4
do not suffice” to state a claim upon which relief can be granted). The

false imprisonment claim against Sheriff Wilcher should therefore be

DISMISSED.

     In a case of continuing detention (as here), “false imprisonment ends

once the victim becomes held pursuant to [legal] process — when, for

example, he is bound over by a magistrate or arraigned on charges.”

Wallace, 549 U.S. at 389-90; see State v. Jordan, Jr., CR17-7260 (felony

arraignment held October 9, 2017, and bound to superior court on

December 27, 2017). Once an arrestee’s unlawful detention becomes a

product of legal process, his continued custody may still be unlawful, but

any damages suffered after that point must be recovered under the

“entirely distinct” tort of malicious prosecution, “which remedies

detention accompanied not by the absence of legal process, but by

wrongful institution of legal process.” Id. at 390. In other words, the torts

of malicious prosecution and false imprisonment are distinct, and the

former supplants the latter after legal process is initiated.

     The Eleventh Circuit “has identified malicious prosecution as a

violation of the Fourth Amendment and a viable constitutional tort

cognizable under § 1983.” Wood v. Kesler, 323 F.3d 872, 881 (11th Cir.



                                      5
2003). But an essential element of a malicious prosecution claim is the

termination of the criminal prosecution in the plaintiff’s favor. Id. at 882.

And there is no allegation that the Chatham County criminal case has

been resolved in Jordan’s favor. See doc. 1; see State v. Jordan, Jr., CR18-

0035 (Chatham Super. Ct.) (felony evading arrest case “open” as of

January 14, 2019, with plea hearing set for March 25, 2019). Accordingly,

he does not state a claim for malicious prosecution and any such claim

against any of the named defendants should be DISMISSED. 3

      Moreover, Jordan has sued a panoply of individuals and entities not

subject to § 1983 liability under any theory.                    Judges, like Judge

Freeseman, are absolutely immune from civil liability for acts taken

pursuant to their judicial authority, see, e.g., Forrester v. White, 484 U.S.




3
    Indeed, to the extent that his allegations implicate the validity of his continued
detention and he seeks immediate or speedier release, § 1983 affords him no remedy:
“[A] prisoner in state custody cannot use a § 1983 action to challenge the fact or
duration of his confinement. . . . He must seek federal habeas corpus relief (or
appropriate state relief) instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quotes
and cites omitted); Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is
the exclusive remedy for a state prisoner who challenges the fact or duration of his
confinement and seeks immediate or speedier release, even though such a claim may
come within the literal terms of § 1983.”). And before he can bring a federal habeas
action, he must first exhaust his available state remedies through either a direct appeal
or another petition for state collateral relief. Wilkinson, 544 U.S. at 79 (federal “habeas
corpus actions require a petitioner fully to exhaust state remedies, which § 1983 does
not”); 28 U.S.C. §§ 2254(b), (c).


                                            6
219, 227-29 (1988), even when the judicial acts are done maliciously or

corruptly.   Stump v. Sparkman, 435 U.S. 349, 356 (1978); Harris v.

Deveaux, 780 F.2d 911, 914 (11th Cir. 1986). The State of Georgia and its

agencies, including the Superior Court and Highway Patrol, are

indisputably immune from suit as well. Polite v. Dougherty County School

Sys., 314 F. App’x 180, 184 (11th Cir. 2008) (“Sovereign immunity extends

to the state and all of its departments and agencies and can be waived only

by a legislative act specifically delineating the waiver.” (citing Ga. Const.

Art. I, § 2, ¶ IX(e)).”); Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992)

(sheriff and police departments not usually considered legal entities

subject to suit); Bennett v. Georgia Dept. of Public Safety, 2010 WL

11595156 at * 2 (N.D. Ga. Feb. 16, 2010) (“Eleventh Amendment

immunity clearly applies to plaintiff’s . . . § 1983 claims against the Georgia

State Patrol”).   Accordingly, all claims against Judge Freeseman, the

Georgia State Patrol, the State of Georgia Superior Court, and the State

of Georgia should be DISMISSED.

      Having disposed of the defective claims, only the false arrest claim

against Officer Montano remains. Jordan states that Montano is sued in

his “private and official capacity.” Doc. 4 at 2. An official capacity claim



                                      7
is barred, however, because such suits are “not a suit against the official

but rather . . . against the official’s office” and the “offices” are not

“persons” within the meaning of § 1983. Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989). Accordingly, the false arrest claim against

Officer Montano, in his official capacity, should be DISMISSED.

     That leaves the false arrest claim against Officer Montano in his

“private,” or individual, capacity. However, that claim too must be reined

in. Jordan’s Complaint states that he seeks “the maximum monetary

compensation for false imprisonment, and mental anguish that these

parties have injected upon my livelihood.”     Doc. 1 at 6.    The Prison

Litigation Reform Act (PLRA), however, provides that “[n]o Federal civil

action may be brought by a prisoner . . . for mental or emotional injury

suffered while in custody without a prior showing of physical injury or the

commission of a sexual act.” 42 U.S.C. § 1997e(e). The Eleventh Circuit

has construed that provision to include “lawsuits that claim injuries

suffered during custodial episodes,” as defined in the Miranda context.

See Napier v. Preslicka, 314 F.3d 528, 532-33 (11th Cir. 2002); see also

Napier v. Preslicka, 331 F.3d 1189, 1195-96 (11th Cir. 2003) (Barkett, J.

dissenting from denial of rehearing en banc) (noting that panel’s



                                    8
interpretation of the statute would preclude prisoners “from seeking

recovery for mental injury stemming from humiliating, torturous, or

otherwise illegal pre-detention searches and interrogations, as well as

from, inter alia, false imprisonment, . . ., malicious prosecution, . . ., and

many similar claims.”). Since Jordan alleges no physical injury from his

false arrest, and he is precluded from seeking damages for “mental

anguish” while incarcerated, he has a viable claim for nominal damages

only. 4 See, e.g. Jackson v. Hill, 569 F. App’x 697, 699 (11th Cir. 2014)

(concluding that district court erred in failing to consider whether

prisoner, subject to PLRA, was entitled to nominal damages for

constitutional violation unaccompanied by allegation of physical injury).

      In summary, Jordan’s claims against defendants Penny Haass

Freeseman, John Wilcher, the Georgia State Patrol, the State of Georgia

Superior Court, and the State of Georgia should be DISMISSED. His

claims against Officer Zach Montano should be DISMISSED in part.

      To the extent that his Complaint alleges that Montano arrested him

without probable cause, and implicitly seeks nominal damages, it requires



4
   There is no absolute standard for the amount of a nominal damages award, but “$1
is the norm.” Kyle v. Patterson, 196 F.3d 695, 697 (7th Cir. 1999).


                                        9
a response from Montano. Since the Court has authorized Jordan to

pursue this case IFP, he is entitled to have the United States Marshal

serve his Complaint upon Defendant Montano. See 28 U.S.C. § 1915(d)

(“The officers of the court shall issue and serve all process” in cases

proceeding IFP); Fed. R. Civ. P. 4(c)(3) (stating that “[t]he court must . . .

order” that “service be made by a United States marshal or deputy

marshal . . . if the plaintiff is authorized to proceed in forma pauperis”).

Accordingly, the Clerk is DIRECTED to forward a copy of this Order and

Report and Recommendation, along with plaintiff’s Complaint and

Amended Complaint, to the Marshal for service upon Officer “Zach

Montano.” Jordan’s Amended Complaint alleges that Officer Montano is

stationed at “Post 42.” 5 Doc. 4 at 1.

      Although the Court sees no apparent basis upon which the deficient

claims could be amended, Jordan’s opportunity to object to this Report and

Recommendation within 14 days affords him an opportunity to resuscitate

them. He may submit a Second Amended Complaint during that period if

he believes it would cure the legal defects discussed above. See Willis v.


5
   Publicly available information indicates that Georgia State Patrol Post 42 is located
at 2792 Highway 21 South, Rincon, Georgia 31326. See Georgia Department of Public
Safety, https://dps.georgia.gov/post-42-rincon (last visited Jan. 14, 2019).


                                          10
Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19, 2012) (citing Smith

v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)). To state

a claim, however, plaintiff must be able to both plead the requisite

elements of a § 1983 claim and identify a defendant who is not immune

from suit.

      Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects $30.52 in average monthly deposits over the six month

period prior to the date of his Prison Account Statement. Doc. 6. He

therefore owes an initial partial filing fee of $6.10.               See 28 U.S.C.

§ 1915(b)(1) (requiring an initial fee assessment “when funds exist,” under

a specific 20 percent formula). Plaintiff’s custodian (or designee) shall

remit the $6.10 to the Clerk of Court and set aside 20 percent of all future

deposits to his account, then forward those funds to the Clerk each time

the set aside amount reaches $10.00, until the balance of the Court’s

$350.00 filing fee has been paid in full. 6


6
    The Clerk is DIRECTED to send this Order to plaintiff's account custodian
immediately, as this payment directive is nondispositive within the meaning of Fed. R.
Civ. P. 72(a), so no Rule 72(b) adoption is required. In the event he is transferred to
another institution, his present custodian shall forward a copy of this Order and all
financial information concerning payment of the filing fee and costs in this case to
plaintiff's new custodian. The balance due from plaintiff shall be collected by the
custodian at his next institution in accordance with the terms of the payment directive
portion of this Order.


                                          11
      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this

R&R with the Court and serve a copy on all parties. The document should

be   captioned     “Objections     to   Magistrate   Judge’s   Report     and

Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate    judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).




                                        12
     SO ORDERED AND REPORTED AND RECOMMENDED, this

18th day of January, 2019.



                             ______________________________
                             CHRISTOPHER L. RAY
                             UNITED STATES MAGISTRATE JUDGE
                             SOUTHERN DISTRICT OF GEORGIA




                              13
